Exhibit UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION In the Matter of ) Order No.: WN-09-024 ) ) FIRST BANCSHARES, INC. ) Effective Date:August 17, 2009 ) Mountain Grove, Missouri OTS Docket No. H2220 ) ) STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its Regional Director for the Western Region (Regional Director), and based upon information derived from the exercise of its regulatory and supervisory responsibilities, has informed First Bancshares, Inc., Mountain Grove, Missouri, OTS Docket No. H2220 (Holding Company), that the OTS is of the opinion that grounds exist to initiate an administrative proceeding against the Holding Company pursuant to 12 U.S.C. § 1818(b); WHEREAS, the Regional Director, pursuant to delegated authority, is authorized to issue Orders to Cease and Desist where a savings and loan holding company has consented to the issuance of an order; and WHEREAS, the Holding Company desires to cooperate with the OTS to avoid the time and expense of such administrative cease and desist proceeding by entering into this Stipulation and Consent to the Issuance of Order to Cease and Desist (Stipulation) and, without admitting or denying that such grounds exist, but only admitting the statements and conclusions in Paragraphs First Bancshares, Inc. Stipulation and Consent to Issuance of Order to Cease and Desist Page 1 of
